Case 1:19-cv-00269-JAO-RT Document 63 Filed 09/27/19 Page 1 of 13          PageID #: 402




                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF HAWAII



  SANDRA L. DEMORUELLE,                        CIVIL NO. 19-00269 JAO-RT
                      Plaintiff,               ORDER GRANTING
                                               DEFENDANTS’ MOTION TO
         vs.                                   DISMISS
  WILLIAM KUCHARSKI, et al.,
                      Defendants.




         ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS

        Plaintiff brings this action alleging that a county construction project harms

  two endangered species—the Hawaiian hawk (“hawk”) and the Hawaiian hoary

  bat (“bat”)—in violation of the Endangered Species Act. Presently before the

  Court is Defendants’ Motion to Dismiss pursuant to Federal Rules of Civil

  Procedure (“FRCP”) Rule 12(b)(1) and FRCP Rule 12(b)(6). ECF No. 43. For the

  reasons set forth below, the motion to dismiss for lack of standing is GRANTED.

                                   I.   BACKGROUND

  A.    Facts

        According to the Complaint, in 2008, the County of Hawai‘i Department of

  Environmental Management (“DEM”) published the Final Environmental Impact

  Statement (“FEIS”) for the Ocean View Transfer Station and Recycling Center
Case 1:19-cv-00269-JAO-RT Document 63 Filed 09/27/19 Page 2 of 13           PageID #: 403




  (“Recycling Center”) in Ka‘u, Hawai‘i. Pl.’s Compl. [ECF No. 1] ¶ 76. The FEIS

  advised that the Recycling Center’s construction should take place outside the

  months of March through August, which is the nesting season of the hawk, and

  April through August, which is the pupping season for the bat. Id. ¶¶ 78, 80, 87.

        The DEM awarded the contract to build the Recycling Center to a private

  construction firm in February 2019. Id. ¶ 89. The contract to build the Recycling

  Center contains a provision prohibiting clearing activities between April and

  August to prevent impacts to the bats and hawks. Id. ¶ 92. The Complaint alleges

  that construction of the Recycling Center began in March 2019, and tree clearing

  occurred in late April 2019, id. ¶¶ 90–91, which has resulted in “taking” of the bats

  and hawks in violation of the Endangered Species Act (“ESA”) as defined in 16

  U.S.C. § 1532. See Pl.’s Compl. ¶¶ 1, 2, 4, 26.

  B.    Procedural History

        When Plaintiff observed the construction of the Recycling Center and

  related tree clearing in April 2019, Plaintiff notified the DEM that they were in

  violation of the FEIS and requested that the DEM stop all construction activities at

  the Recycling Center, but Plaintiff received no response. Id. ¶¶ 94, 99. Plaintiff

  filed the Complaint on May 29, 2019, seeking, among other things, an injunction to

  stop the construction activities. Id. ¶ 120. The Complaint was filed against

  Defendants David Bernhardt, Secretary of the Department of the Interior; William


                                            2
Case 1:19-cv-00269-JAO-RT Document 63 Filed 09/27/19 Page 3 of 13             PageID #: 404




  Kucharski, Director of DEM; Gregory Goodale, Division Chief of County of

  Hawai‘i Department of Environmental Management Solid Waste Division; and

  Allan Simeon, Deputy Director of the County of Hawai‘i Department of Public

  Works. It alleges that Defendants Kucharski and Goodale are responsible for the

  construction of the Recycling Center which is causing the taking of the bats and

  hawks by impairing their essential behavioral patterns in violation of 16 U.S.C.

  § 1538(a)(1)(B) (Count 1); that Defendant Simeon failed to include United States

  Fish and Wildlife Service approval in certain construction permits in violation of

  16 U.S.C. § 1538(a)(1)(B) and the Administrative Procedure Act (“APA”) (Count

  2); that Defendant Bernhardt failed to designate critical habitat for the bats and

  hawks in violation of 16 U.S.C. § 1533(a)(3)(A) and the APA (Counts 3 and 4);

  and that Defendant Bernhardt failed to comply with various statutory provisions of

  the ESA, which also amounts to a violation under the APA (Counts 5, 6, and 7).

  Id. ¶¶ 106–19. In her prayer for relief, Plaintiff seeks numerous forms of

  injunctive and declaratory relief, such as to cease the construction activities until

  Defendants obtain incidental take permits and a “Habitat Conservation Plan” as

  allegedly required under the ESA, as well as to require Defendant Bernhardt to

  render critical habitat designations for the bats and hawks. Id. ¶ 120. But on June

  13, 2019, Plaintiff dismissed David Bernhardt from the action. ECF No. 21. Thus

  only Counts 1 and 2 against Defendants Kucharski, Goodale, and Simeon remain.


                                             3
Case 1:19-cv-00269-JAO-RT Document 63 Filed 09/27/19 Page 4 of 13            PageID #: 405




        Defendants filed the present Motion to Dismiss pursuant to Rules 12(b)(1)

  and 12(b)(6) on July 12, 2019. ECF No. 43. Plaintiff filed an opposition on July

  19, 2019, ECF No. 53, and Defendants filed a reply on August 8, 2019, ECF No.

  58. A hearing was held on August 23, 2019. At the hearing, the Court requested

  supplemental briefing from Defendants regarding whether Plaintiff had adequately

  pled standing under Friends of the Earth, Inc. v. Laidlaw Environmental Services

  (TOC), Inc., 528 U.S. 167 (2000). Defendants filed the supplemental briefing on

  August 26, 2019. ECF No. 61.

        Defendants argue: (1) Plaintiff lacks standing to assert her claims; and (2)

  the Complaint should be dismissed because the construction of the Recycling

  Center is not in fact taking any endangered species in violation of the ESA.

  Defendants attach various exhibits to their motion to dismiss but contend the Court

  should not convert the motion to dismiss into one for summary judgment. ECF

  No. 43 at 13 n.3, 20 n.6.

                              II.   LEGAL STANDARDS

  A.    Rule 12(b)(1)

        Federal Rule of Civil Procedure 12(b)(1) motions challenge the court’s

  subject matter jurisdiction. Fed. R. Civ. P. 12(b)(1). Federal courts are presumed

  to lack subject matter jurisdiction, and the plaintiff bears the burden of establishing

  that jurisdiction is proper. Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S.


                                             4
Case 1:19-cv-00269-JAO-RT Document 63 Filed 09/27/19 Page 5 of 13           PageID #: 406




  375, 377 (1994). Dismissal under Rule 12(b)(1) is warranted when the plaintiff

  fails to meet this burden. See Chandler v. State Farm Mut. Auto. Ins. Co., 598

  F.3d 1115, 1122 (9th Cir. 2010). A motion to dismiss under Rule 12(b)(1) can

  amount to a facial or factual challenge. See Safe Air for Everyone v. Meyer, 373

  F.3d 1035, 1039 (9th Cir. 2004).

        In a facial challenge, the movant asserts that the allegations of the complaint

  “are insufficient on their face to invoke federal jurisdiction.” Leite v. Crane Co.,

  749 F.3d 1117, 1121 (9th Cir. 2014) (quoting Safe Air, 373 F.3d at 1039). As in a

  motion to dismiss under Rule 12(b)(6), the Court accepts the plaintiff’s allegations

  as true, draws all reasonable inferences in the plaintiff’s favor, and determines

  whether the allegations sufficiently invoke the court’s jurisdiction. See id.

        But in a factual challenge, the movant disputes the truth of the allegations

  through extrinsic evidence, and courts may evaluate whether jurisdiction exists

  without reliance on the mere allegations of the complaint. See White v. Lee, 227

  F.3d 1214, 1242 (9th Cir. 2000) (citing Gemtel Corp. v. Cmty. Redev. Agency, 23

  F.3d 1542, 1544 n.1 (9th Cir. 1994)); Courthouse News Serv. v. Planet, 750 F.3d

  776, 780 (9th Cir. 2014). The party opposing a factual attack must furnish

  affidavits or other evidence necessary to establish jurisdiction. See Safe Air, 373

  F.3d at 1039. But courts may not make jurisdictional findings of “genuinely

  disputed facts” when “the jurisdictional issue and substantive issues are so


                                            5
Case 1:19-cv-00269-JAO-RT Document 63 Filed 09/27/19 Page 6 of 13             PageID #: 407




  intertwined that the question of jurisdiction is dependent on the resolution of

  factual issues going to the merits of an action.” Id. (quoting Sun Valley Gas., Inc.

  v. Ernst Enters., 711 F.2d 138, 139 (9th Cir. 1983)); see also Leite, 749 F.3d at

  1122 n.3 (“[A] court must leave the resolution of material factual disputes to the

  trier of fact when the issue of subject-matter jurisdiction is intertwined with an

  element of the merits of the plaintiff’s claim.” (citations omitted)).

                                  III.   DISCUSSION

        The Court concludes that Plaintiff lacks Article III standing because she has

  failed to adequately plead an injury in fact.

  A.    Defendants’ Motion to Dismiss for Lack of Standing under Rule
        12(b)(1)

        There are three well-established elements for Article III standing:

        [A] plaintiff must show (1) it has suffered an ‘injury in fact’ that is (a)
        concrete and particularized and (b) actual or imminent, not conjectural
        or hypothetical; (2) the injury is fairly traceable to the challenged
        action of the defendant; and (3) it is likely, as opposed to merely
        speculative, that the injury will be redressed by a favorable decision.

  Laidlaw, 528 U.S. at 180–81; see also Lujan v. Defenders of Wildlife, 504 U.S.

  555, 560 (1992). Defendants challenge all three elements of Plaintiff’s standing,

  asserting both facial and factual challenges. See ECF No. 43 at 8–19. The Court

  finds that Plaintiff has failed to adequately plead an injury in fact.




                                             6
Case 1:19-cv-00269-JAO-RT Document 63 Filed 09/27/19 Page 7 of 13             PageID #: 408




        i.       Defendants’ facial challenge to Plaintiff’s allegations of “injury in
                 fact”

        Defendants first raise a facial challenge to Plaintiff’s standing, arguing that

  the injury Plaintiff alleges is not “particularized” harm, because Plaintiff failed to

  plead that she has “direct contact with the environmental subject matter,” and did

  not state her “frequency” of “visiting” the bats and hawks. ECF No. 43 at 8–9

  (citing Idaho Farm Bureau Fed’n v. Babbitt, 58 F.3d 1392, 1398 (9th Cir. 1995)).

  According to Defendants, the Complaint is merely a “general grievance” that the

  project harms her along with everyone else’s interests in preserving endangered

  species. Id.

        To establish injury in fact, a plaintiff must plead a direct and particularized

  injury. The Supreme Court has held that “the desire to use or observe an animal

  species, even for purely esthetic purposes, is undeniably a cognizable interest for

  purpose of standing.” Lujan, 504 U.S. at 562–63. “But the ‘injury in fact’ test

  requires more than an injury to a cognizable interest. It requires that the party

  seeking review be himself [or herself] among the injured.” Id. (quoting Sierra

  Club v. Morton, 405 U.S. 727, 734–35 (1972)). Thus, in Lujan, the Supreme Court

  held the plaintiffs had not established standing to survive a motion for summary

  judgment where the injury alleged was that if the plaintiffs traveled to Sri Lanka in

  the future, they might not be able to see certain endangered species. See id. at

  563–64. The Supreme Court found that the plaintiffs in Lujan had no concrete

                                             7
Case 1:19-cv-00269-JAO-RT Document 63 Filed 09/27/19 Page 8 of 13            PageID #: 409




  plans to travel to Sri Lanka to view the wildlife, and therefore had not claimed an

  “actual or imminent” injury. Id. at 564.

        But the holding in Lujan does not foreclose standing where damage to the

  environment impacts the plaintiff’s use of that environment. See, e.g., Laidlaw,

  528 U.S. at 183 (“[E]nvironmental plaintiffs adequately allege injury in fact when

  they aver that they use the affected area and are persons ‘for whom the aesthetic

  and recreational values of the area will be lessened’ by the challenged activity.”

  (citation omitted)); Cantrell v. City of Long Beach, 241 F.3d 674, 680–81 (9th Cir.

  2001) (concluding the plaintiffs had standing to sue over destruction of bird habitat

  on naval base as they used the naval base and surrounding area to view the birds);

  Ecological Rights Found. v. Pac. Lumber Co., 230 F.3d 1141, 1149 (9th Cir. 2000)

  (Injury in fact can be established by “showing a connection to the area of concern

  sufficient to make credible the contention that the person’s future life will be less

  enjoyable . . . if the area in question remains or becomes environmentally

  degraded.”). This is true even if the plaintiff uses the area only sporadically, and

  even if the plaintiff uses only the surrounding area reasonably believed to be

  affected by the illegal activity. See Ecological Rights Found., 230 F.3d 1141.

        In Ecological Rights Foundation v. Pacific Lumber Co., 230 F.3d 1141, the

  plaintiffs alleged that their use and enjoyment of a creek was lessened because of

  their fears that a lumber mill was polluting the creek. Plaintiffs alleged that the


                                             8
Case 1:19-cv-00269-JAO-RT Document 63 Filed 09/27/19 Page 9 of 13              PageID #: 410




  pollution reduced their aesthetic enjoyment of the entire area, including

  downstream waterways. See id. The district court in that case granted the

  defendant’s motion for summary judgment for failing to adequately establish

  injury in fact, because none of the plaintiffs stated that they lived near the creek or

  regularly used it. See id. at 1148. But the Ninth Circuit reversed, holding that

  “[t]he ‘injury in fact’ requirement in environmental cases is not . . . reducible to

  inflexible, judicially mandated time or distance guidelines.” Id. (citing Laidlaw,

  528 U.S. 167). The Ninth Circuit noted that in Laidlaw, the plaintiffs used the area

  around an allegedly polluting incinerator to various degrees and within a wide

  geographic range, including one plaintiff who stated only that he had canoed in the

  river “some 40 miles downstream from the incinerator.” Id. at 1149. The Ninth

  Circuit summarized Laidlaw by concluding:

        [A]n individual can establish “injury in fact” by showing a connection
        to the area of concern sufficient to make credible the contention that
        the person’s future life will be less enjoyable—that he or she really
        has or will suffer in his or her degree of aesthetic or recreational
        satisfaction—if the area in question remains or becomes
        environmentally degraded. Factors of residential contiguity and
        frequency of use may certainly be relevant to that determination, but
        are not to be evaluated in a one-size-fits-all, mechanistic manner.

  Id.

        Here, although Plaintiff comes close to sufficiently alleging a particularized

  injury, Plaintiff alleges only that she lives in Ka‘u, the district in which the

  Recycling Center is being built, that she has strong interests in the bats and hawks,

                                              9
Case 1:19-cv-00269-JAO-RT Document 63 Filed 09/27/19 Page 10 of 13            PageID #: 411




  and that she has observed the animals within the district. See Pl.’s Compl. ¶¶ 15,

  16, 20. Assuming the Complaint’s allegations are true, and construing them in

  Plaintiff’s favor, see Chandler, 598 F.3d at 1121, the allegations as pled are

  insufficient to establish that Plaintiff has a “connection to the area of concern

  sufficient to make credible the contention” that her “degree of aesthetic or

  recreational satisfaction” will be impaired if the Recycling Center continues to take

  the bats and hawks. Ecological Rights Found., 230 F.3d at 1149. In particular, the

  Complaint does not identify where Plaintiff observes the bats and hawks in relation

  to the Recycling Center. Nor has Plaintiff detailed with sufficient allegations how

  the Defendants’ actions have affected her aesthetic or recreational enjoyment in the

  locations in which she observes or hopes to observe the bats and hawks.1

        Defendants argue in their Reply that Plaintiff’s allegations are also

  insufficient because her assertions do not contend that she uses the “actual site” of

  the Recycling Center or observes the bats and hawks there. ECF No. 58 at 4. But

  a plaintiff’s standing is not contingent on his or her use or enjoyment of the direct

  source of the problem; a Plaintiff need only use the “affected area.” See, e.g.,

  Laidlaw, 528 U.S. at 183; Ecological Rights Found., 230 F.3d at 1144.


  1
         Although Plaintiff submitted a declaration in opposition that further details
  Plaintiff’s recreational activities related to the bats and hawks, Defendants’ facial
  challenge, as opposed to their factual challenge, challenges the sufficiency of the
  Complaint. See Safe Air, 373 F.3d at 1039. Moreover, Plaintiff’s declaration does
  not fix the deficiencies in the Complaint described above.
                                            10
Case 1:19-cv-00269-JAO-RT Document 63 Filed 09/27/19 Page 11 of 13             PageID #: 412




        Because Plaintiff has not alleged with sufficient particularity where she

  engages in her recreational activities in relation to the Recycling Center, or how

  the Recycling Center’s alleged taking of bats and hawks affects her enjoyment of

  the areas she uses, Plaintiff has failed to adequately plead an injury in fact.

  Although there are no discrete geographical limits defining the affected area,

  Plaintiff must do more than assert that she lives in and enjoys nature in the District

  of Ka‘u. In any amended complaint, Plaintiff should identify where she engages in

  recreational activities (including where she lives) in relation to the Recycling

  Center and should also outline how the alleged illegal taking of bats and hawks at

  the Recycling Center affects her enjoyment of those areas.

        ii.    Defendants’ factual challenge to Plaintiff’s standing

        Defendants also raise a factual challenge to Plaintiff’s standing, arguing that

  contrary to the Complaint’s allegations, the Recycling Center is not taking the bats

  or hawks. ECF No. 43 at 11–14. In support, Defendants submit several exhibits

  that they argue establish that bats and hawks are not present at the Recycling

  Center. In the alternative, Defendants assert that if bats and hawks are present at

  the Recycling Center, any taking is “the result of the independent action of third

  part[ies],” such as from the illegal dumping in the area. ECF No. 43 at 14.

        But Defendants’ factual challenge goes to the merits of the case and should

  properly be addressed through a summary judgment motion or at trial. See Rosales


                                            11
Case 1:19-cv-00269-JAO-RT Document 63 Filed 09/27/19 Page 12 of 13             PageID #: 413




  v. United States, 824 F.2d 799, 803 (9th Cir. 1987) (“[I]f the jurisdictional issue

  and substantive claims are so intertwined that resolution of the jurisdictional

  question is dependent on factual issues going to the merits, the district court should

  employ the standard applicable to a motion for summary judgment.”); see also

  Ecological Rights Found., 230 F.3d at 1151 (“[R]equiring the plaintiff to show

  actual environmental harm as a condition for standing confuses the jurisdictional

  inquiry . . . with the merits inquiry.”); Safe Air, 373 F.3d at 1039. At the motion to

  dismiss stage, Plaintiff need not prove the merits of her case to establish standing.

  See Lujan, 504 U.S. at 561 (“Since [the elements of standing are] . . . an

  indispensable part of the plaintiff’s case, each element must be supported . . . with

  the manner and degree of evidence required at the successive stages of the

  litigation.” (citations omitted)).

        Defendants further contend that the relief Plaintiff seeks cannot redress her

  injuries, because she seeks an incidental take permit for a project that is not

  incidentally taking the bats or hawks. ECF No. 43 at 16–19. But this is simply

  another form of the same argument: that the construction is not taking any bats and

  hawks and therefore the Court should not grant an injunction nor require

  Defendants to seek an incidental take permit. Id. at 17–19. Just as explained

  above, because Defendants’ factual dispute goes to the merits of the litigation, the

  Court will not address such arguments in a Motion to Dismiss.


                                            12
Case 1:19-cv-00269-JAO-RT Document 63 Filed 09/27/19 Page 13 of 13                   PageID #: 414




  B.      Defendants’ Motion to Dismiss under Rule 12(b)(6)

         Having determined that the Complaint fails to plead an injury in fact

  sufficient to confer Article III standing, the Court lacks jurisdiction over the

  claims. Thus, the Court does not consider Defendants’ Rule 12(b)(6) motion. See

  Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 94 (1998); In re Apple iPhone

  Antitrust Litig., 846 F.3d 313, 320 (9th Cir. 2017).

                                    IV.     CONCLUSION

         For the foregoing reasons, the Court GRANTS Defendants’ Motion to

  Dismiss for lack of standing. Because amending the Complaint to sufficiently

  plead an injury in fact is not necessarily futile, the Court grants Plaintiff LEAVE

  TO AMEND her claims. See Cervantes v. Countrywide Home Loans, Inc., 656

  F.3d 1034, 1041 (9th Cir. 2011). Plaintiff may file an amended complaint no later

  than October 25, 2019.

         IT IS SO ORDERED.

         DATED: Honolulu, Hawai‘i, September 27, 2019.




  Civil No. 19-00269 JAO-RT, Demoruelle v. Kucharski, et al., ORDER GRANTING DEFENDANTS’ MOTION
  TO DISMISS


                                                13
